United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Whitehouse, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1710
Issued: January 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 7, 2012 appellant, through her attorney, filed a timely appeal from a July 19,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying waiver
of recovery of overpayment. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied waiver of recovery of a $4,685.42
overpayment of compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board. By decision dated December 7, 2011,2 the
Board remanded OWCP’s March 10, 2011 decision to determine whether appellant was entitled
to waiver of recovery of an overpayment. The Board found that OWCP properly determined that
she had received an overpayment of compensation in the amount of $4,685.42 and that she was
without fault in the creation of the overpayment. Appellant’s OWCP-20 form, received on
February 28, 2011, listed a monthly income of $1,094.10 from Social Security Administration
(SSA) benefits, $123.00 from other benefits and $2,641.38 from workers’ compensation for a
total monthly income of $3,858.38. Her assets included $100.32 in her savings account.
Appellant reported that her monthly expenses totaled $3,922.88. She listed monthly expenses of
$1,160.00 for mortgage and property tax; $540.00 for food; $45.00 for electricity; $50.00 for cell
phone; $85.00 for home telephone; $410.11 for medication; $175.00 for dental care credit;
$140.00 for gasoline; $50.00 for parking in Boston; $85.00 for car insurance; $5.00 for excise
tax; $327.77 for automobile loan payments; $190.00 for three Capital One credit cards; $50.00
for Household Bank; $100.00 for Sears; $70.00 for JC Penney; $180.00 for Citi Health and
$260.00 for tithing.
The Board remanded the case for OWCP to give due consideration to the evidence
submitted and to address how recovery of the overpayment would not cause hardship in light of
the financial evidence. The facts of the case as set forth in the prior decision are incorporated
herein by reference.3
In a letter dated March 22, 2011, appellant’s counsel contended that OWCP should waive
recovery of the overpayment because it would defeat the purpose of FECA. He stated that
appellant provided documentation which demonstrated that her monthly expenses exceeded her
income and that she had debts considerably in excess of her assets.
On February 28, 2012 OWCP requested that appellant provide copies of her monthly bill
statements. It specifically requested statements for her medications, dental care, parking at a
doctor’s office in Boston, car insurance, excise tax, automobile loan payments, credit card
statements, Household Bank statement, Sears statement, JC Penney statement, Citi Health
statement, church tithe, last two checking and savings statement, and a copy of Veterans Affairs
(VA) and SSA statements.
Appellant submitted a SSA statement reflecting that she received $1,130.00 a month
beginning January 2012 and a credit union savings account statement balance of $100.52. She
also submitted a copy of her prescription record from January to November 2011, which
demonstrated that she paid approximately $43.49 a month for medication. Appellant submitted
various credit card statements indicating that she owed monthly payments of $44.00 to GE
2

Docket No. 11-1188 (issued December 7, 2011).

3

On October 7, 1994 appellant, then a 55-year-old flat sorter operator, filed an occupational disease claim
alleging that she suffered from pain in her right shoulder and lower back as a result of working as a flat sorter
operator for five years. OWCP accepted her claim for right bicipital tendinitis and aggravation of chronic
lumbosacral strain. Appellant stopped work and returned to full duty on May 30, 1996. She stopped work again on
July 7, 1998 and was placed on the periodic rolls for temporary total disability beginning September 24, 1999.

2

Capital; $31.00 to Slate; $50.00 to two Capital One credit cards; $32.00 to Bank Gold; $60.00 to
Sears and $59.00 to JC Penney. She also submitted bill payments of $822.00 a year for
automobile insurance; $52.50 for 2012 excise tax; $90.00 for an August 22, 2011 vehicle
registration fee; $140.64 for a January 20, 2012 Verizon bill; and $136.16 for a March 4, 2012
gas and electricity bill from National Grid. Appellant submitted a statement of $24.00 for a
monthly sponsorship for Child Fund and included copies of 10 checks in the amount of $260.00
each to a church.
In a decision dated July 19, 2012, OWCP denied waiver of recovery. It determined that
based on the evidence submitted appellant’s monthly expenses were $935.77 less than she
previously indicated on her February 28, 2011 OWCP-20 form. OWCP issued a Debt
Amortization Schedule noting that OWCP had withheld $100.00 every four weeks since
March 13, 2011 and would continue to withhold the amount until the overpayment was paid in
full on October 18, 2014.
LEGAL PRECEDENT
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.4 A
finding that appellant was without fault is not sufficient, in and of itself, for OWCP to waive the
overpayment. OWCP must exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good
conscience, pursuant to the guidelines provided in the implementing federal regulations.
Section 10.436 of the implementing regulations5 provide that recovery of an overpayment
will defeat the purpose of FECA if recovery would cause hardship to a currently or formerly
entitled beneficiary such that: (a) the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income, including compensation benefits, to meet current
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed the
resource base of $8,000.00 of an individual with one dependent.6 An individual is deemed to
need substantially all of his or her current income to meet current ordinary and necessary living
expenses if monthly income does not exceed monthly expenses by more than $50.00. In other
words, the amount of monthly funds available for debt repayment is the difference between
current income and adjusted living expenses (i.e., ordinary and necessary living expenses plus
$50.00).7
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
4

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436 and 10.437.

5

20 C.F.R. § 10.436.

6

Id. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(1)(b) (October 2004).
7

Id.

3

made, gives up a valuable right or changes his or her position for the worse.8 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.9
When an overpayment has been made to an individual who is entitled to further payments
and no refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors so as to minimize any hardship.10
ANALYSIS
OWCP found that appellant was without fault in the creation of the overpayment.
Because she is without fault, OWCP may recover the overpayment only if recovery would not
defeat the purpose of FECA or be against equity and good conscience.
Following the December 7, 2011 Board decision, appellant submitted additional financial
documents. She noted that her monthly SSA benefits increased from $1,094.00 to $1,130.00
beginning January 2012, which means her monthly income totaled $3,894.38, not $3,858.38 as
noted on her February 28, 2011 OWCP-20 form. Appellant submitted statements demonstrating
that her automobile monthly payment of $327.77 was paid in full and 10 checks for $260.00 each
which noted that her pledge for a religious campaign should be paid in full. The record reveals
that her Citi Health monthly payment is $25.00 not $180.00; her three Capital One card
payments are $83.00 total not $190.00 total, her JC Penney payment was $59.00 not $70.00, and
her Sears payment was $25.00 not $100.00 as listed on her February 28, 2011 OWCP-20 form.
The Board finds that OWCP properly determined that, based on the documentation submitted,
appellant’s monthly expenses were $935.77 less than indicated on her February 28, 2011
OWCP-20 form. The record reveals that appellant’s total monthly expenses are $2,987.11, not
$3,922.88 as previously claimed. The record establishes that her monthly income exceeds her
monthly expenses by $907.27. Because appellant has income which exceeds her monthly
expenses by more than $50.00, the Board finds that she failed to demonstrate that recovery of the
overpayment would defeat the purpose of FECA.11 The Board therefore finds that OWCP
properly determined that she was not entitled to waiver.
The Board also finds that there is no evidence and appellant does not allege that she
relinquished a valuable right or changed her position for the worse in reliance on the excess
compensation she received. Pursuant to its regulations, OWCP properly found that recovery of
the overpayment would not be against equity or good conscience.
The evidence does not establish that recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience. Accordingly, the Board finds that
8

20 C.F.R. § 10.437(b).

9

Federal (FECA) Procedure Manual, supra note 6.

10

20 C.F.R. § 10.441(a).

11

Supra note 8.

4

OWCP properly denied waiver of recovery of the overpayment in the amount of $4,685.42.
Accordingly, OWCP may recover the debt by decreasing later payments to which appellant is
entitled.12
On appeal appellant alleges that OWCP incorrectly stated her financial circumstances in
determining that recovery of overpayment would not be waived. The Board finds, however, that
the financial information appellant submitted support OWCP’s findings that recovery of the
overpayment would neither defeat the purpose of FECA nor be against equity and good
conscience. Therefore, OWCP properly denied waiver of recovery of the overpayment.
CONCLUSION
The Board finds that OWCP properly denied waiver of the recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 19, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 11, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

G.B., Docket No. 11-1568 (issued February 15, 2012).

5

